FORM N-23c-3 NOTIFICATION OF REPURCHASE OFFER PURSUANT TO RULE 23c-3 1. Investment Company Act File Number: 811-22534 Date of Notification: December24, 2013 2. Exact name of investment company as specified in registration statement: VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC 3. Address of principal executive office: 4500 Cherry Creek Drive South, 5th Floor Glendale, CO 80246 4. Check one of the following: A. [X] The notification pertains to a periodic repurchase offer under paragraph (b)of Rule 23c-3. B. [] The notification pertains to a discretionary repurchase offer under paragraph (c)of Rule 23c-3. C. [] The notification pertains to a periodic repurchase offer under paragraph (b)of Rule 23c-3 and a discretionary repurchase offer under paragraph (c)of Rule 23c-3. By: /s/ John Gordon John Gordon CCO / Treasurer VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND SHAREHOLDER REPURCHASE OFFER NOTICE December 24, 2013 Dear Shareholder: The Versus Capital Multi-Manager Real Estate Income Fund (the “Fund”) is a closed-end interval fund offering shares that are not redeemable daily for cash. You can generally only tender shares for repurchase during one of the Fund’s scheduled quarterly repurchase offer periods. To provide shareholders with some liquidity, the Fund has a quarterly share repurchase program to repurchase a portion of its outstanding shares at Net Asset Value (NAV), subject to the Early Withdrawal Charge on F-Shares held less than 12 months, on the Repurchase Pricing Date, as defined in the enclosed Repurchase Offer Terms. If you are not interested in tendering your shares for repurchase at this time, you may disregard this letter and take no action. Please note that the Fund’s quarterly repurchase offer will begin on December 24, 2013 and end on the Repurchase Request Deadline at the Fund’s close of business, which is the close of business of the New York Stock Exchange (normally at 4:00 p.m. ET) on January 21, If you decide to tender shares for repurchase, please note that a repurchase of shares by the Fund may be a taxable event; consult your financial or tax adviser for more information. If you wish to tender your shares for cash, you can do so by contacting your broker-dealer, registered investment adviser, financial institution or other institution (“Authorized Institution”). You will need to ask your Authorized Institution or nominee to submit the repurchase request for you and provide all of the information that Authorized Institution or nominee requires. Certain Authorized Institutions may set times prior to the Repurchase Request Deadline by which they must receive all documentation relating to repurchase requests and may require additional information. The Repurchase Request Deadline will be strictly observed. If you fail to submit your repurchase request in proper form to the Fund or your Authorized Institution fails to submit your request to the Fund by the Repurchase Request Deadline, the Fund will not repurchase your shares or a portion thereof until a subsequent quarterly repurchase offer, at which time you must submit a new repurchase request for that offer. Shares would be subject to NAV fluctuation during that time. Please refer to the Fund’s Prospectus and the enclosed Repurchase Offer Terms for additional information. If you have any questions, please contact your Authorized Institution or other financial adviser. The enclosed documents apply to the current repurchase offer period, and new documents will be mailed in connection with subsequent quarterly repurchase offers. As always, we value our relationship with you and hope to continue to serve your investment needs. Regards, Versus Capital Multi-Manager Real Estate Income Fund, LLC REPURCHASE OFFER TERMS 1. Repurchase Offer. Versus Capital Multi-Manager Real Estate Income Fund (the “Fund”) is offering to repurchase for cash up to five percent (5%) of the aggregate of its issued and outstanding Shares on the Repurchase Request Deadline (described below). Subject to the Early Withdrawal Charge on F-Shares, the Fund will purchase Shares at the NAV per Share determined as of the close of the New York Stock Exchange (the “Exchange”) on the Repurchase Pricing Date (described below), upon the terms and conditions set forth in (i) these Repurchase Offer Terms, (ii) the Fund Shareholder Repurchase Offer Notice (the “Repurchase Offer Notice”), (iii) the Fund’s Prospectus, and (iv) the related Repurchase Request Form.
